      0:19-cv-03131-MGL        Date Filed 11/19/20      Entry Number 24        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

KAREN DANETTE TRENT,                             §
         Plaintiff,                              §
                                                 §
vs.                                              §
                                                 §    Civil Action No. 0:19-03131-MGL
                                                 §
ANDREW M. SAUL, Commissioner of the              §
Social Security Administration,                  §
               Defendant.                        §
                                                 §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
                    REVERSING DEFENDANT’S DECISION,
            AND REMANDING FOR FURTHER AGENCY PROCEEDINGS

       This is a Social Security appeal in which Plaintiff Karen Danette Trent (Trent) seeks

judicial review of a final decision of Defendant Andrew M. Saul (Saul) denying her claims for

Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under Titles II and

XVI of the Social Security Act (Act). This matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s decision be

reversed and the action be remanded for further agency proceedings. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

                                                1
      0:19-cv-03131-MGL         Date Filed 11/19/20       Entry Number 24        Page 2 of 2




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 30, 2020. On November 18, 2020, Saul

indicated he did not intend to file any objections to the Report. “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845–46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Saul’s decision is REVERSED under sentence four of 42 U.S.C. § 405(g)

and the case is REMANDED to Saul for further administrative action in accordance with the

Magistrate Judge’s recommendation.

       IT IS SO ORDERED.

       Signed this 19th day of November 2020, in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
